Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered April 26, 1999, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor made improper comments during his summation is unpreserved for appellate review, as the defendant failed to make timely and specific objections during the summation (see, CPL 470.05 [2]; People v Dien, 77 NY2d 885; People v Brownridge, 267 AD2d 318; People v Mapp, 245 AD2d 307). In any event, although the comments of the prosecutor were less than exemplary, they were made in response to statements by the defense counsel in his summation which questioned the veracity and credibility of the People’s witnesses (see, People v Halm, 81 NY2d 819, 821; People v Brownridge, supra; People v Colon, 122 AD2d 151). In light of the overwhelming evidence of the defendant’s guilt, to the extent that any remarks were improper, they were harmless (see, People v Crimmins, 36 NY2d 230, 237; People v Brownridge, supra). Florio, J. P., McGinity, Luciano and Feuerstein, JJ., concur.